Citation Nr: 1025757	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  05-36 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for PTSD.

2.  Entitlement to service connection for psychiatric disability, 
variously diagnosed.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for bilateral 
hearing loss disability and if so, whether the claim should be 
granted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to April 
1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from November 2004 and July 2006 ratings decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In January 2008, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
proceeding is of record.

The issue of entitlement to service connection for bilateral 
hearing loss disability is addressed in the remand that follows 
the order section of this decision.


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD and bilateral 
hearing loss disability was denied in an unappealed rating 
decision issued in January 2004; the subsequently received 
evidence includes evidence that is not cumulative or redundant of 
the evidence currently of record and is sufficient to raise a 
reasonable possibility of substantiating the claims.

2.  Corroborating evidence of the Veteran's stressors while 
serving in Korea has been received, and he has been diagnosed 
with PTSD based upon those stressors.

3.  The Veteran currently has a psychiatric disability, variously 
diagnosed as PTSD and generalized anxiety disorder, that is 
etiologically related to his active duty or service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a 
claim of entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); ; 38 C.F.R. § 3.156(a) (2009).

2.  Psychiatric disability, variously diagnosed as PTSD and 
generalized anxiety disorder, was incurred in active duty or is 
proximately due to or the result of service-connected disability.  
38 U.S.C.A. § 1110 (West 2009; 38 C.F.R. § 3.310 (2006); 
38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

The Veteran was denied entitlement to service connection for PTSD 
and bilateral hearing loss disability in an unappealed rating 
decision issued in January 2004.

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed. 38 U.S.C.A. 
§ 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of evidence is presumed 
unless the evidence is inherently incredible or consists of 
statements that are beyond the competence of the person or 
persons making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The evidence received since the January 2004 rating decision 
includes the testimony provided by the Veteran at the January 
2008 hearing before the undersigned and articles and photographs 
submitted at the hearing.  The Board has determined that this 
evidence is not cumulative or redundant of the evidence 
previously of record and that it is sufficient to establish a 
reasonable possibility of substantiating the claims.  Therefore, 
reopening of both claims is in order.

Service Connection for Psychiatric Disability

Legal Criteria

Entitlement to service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Entitlement to service connection for PTSD requires: (1) medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes a diagnosis of posttraumatic stress 
disorder during service and the claimed stressor is related to 
that service, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f)(1).

If the evidence establishes that a veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, 
effective October 10, 2006.  The amendments to this section are 
not liberalizing.  Therefore, the Board will apply the former 
version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim. Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.



Analysis

The Veteran contends that service connection is warranted for 
psychiatric disability because it is related to stressors that he 
was subjected to while serving near the demilitarized zone in 
Korea and to his service-connected disabilities. 

He provided credible testimony concerning his in-service 
stressors at the hearing before the undersigned, and also 
submitted articles and photographs which the Board has determined 
are sufficient corroborating evidence of the alleged stressors.  
The Veteran has been diagnosed with PTSD based upon the stressors 
in Korea, to include when he was afforded a thorough examination 
at a VA outpatient clinic in February 2008.  In August 2009, he 
was afforded a VA examination for compensation purposes.  On this 
examination, he was not diagnosed with PTSD but the examiner 
determined that he had a generalized anxiety disorder related to 
his service-connected disabilities.  

In light of these circumstances, the Board has concluded that the 
Veteran is entitled to service connection for his current 
psychiatric disability, variously diagnosed.

ORDER

New and material evidence having been presented, reopening of the 
Veteran's claim for service connection for PTSD is granted.

Entitlement to service connection for the Veteran's current 
psychiatric disability, variously diagnosed, is granted.

New and material evidence having been presented, reopening of the 
Veteran's claim for service connection for bilateral hearing loss 
disability is granted.





REMAND

With respect to the reopened claim for service connection for 
bilateral hearing loss disability, the Board notes that the 
Veteran was afforded a VA examination to determine the etiology 
of the disability in March 2006.  The examiner opined that it is 
not likely that the Veteran's hearing loss disability is related 
to service.  The Board has determined that this opinion is not 
adequate for adjudication purposes because the examiner did not 
address whether there is a 50 percent or better probability that 
the disability is etiologically related to the Veteran's active 
service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Therefore, the Board has determined that the Veteran should be 
afforded another VA examination to determine the etiology of this 
disability.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The Veteran should be afforded a VA 
examination for the purpose of determining 
the nature and etiology of his bilateral 
hearing loss disability.  The claims folder 
must be made available to and reviewed by the 
examiner, and any indicated studies should be 
performed.

Based upon the examination results and the 
review of the claims folders, the examiner 
should provide an opinion as to whether there 
is a 50 percent or better probability that 
the Veteran's hearing loss disability is 
etiologically related to his active service.  
For purposes of the opinion, the examiner 
should assume that the Veteran is a reliable 
historian.

The rationale for the opinion should also be 
provided.

2.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, he and his 
representative should be provided a 
Supplemental Statement of the Case and the 
requisite opportunity to respond before the 
case is returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


